May 6, 2005

Mr. R. William Wood
Wood Thacker & Weatherly, P.C.
400 North Carroll Blvd., Suite 202
Denton, TX 76201

Honorable James Gary Sanderson
60th District Court
PO Box 3707
Beaumont, TX 77704-3707

Mr. Russell S. Post
Beck Redden & Secrest,  L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010
Mr. William J. Eggleston
Eggleston & Briscoe
333 Clay Street, Suite 4800
Houston, TX 77002

Mr. Mike Griffin
Griffin & Jones
400 West Oak Street, Suite 300
Denton, TX 76201

RE:   Case Number:  05-0347
      Court of Appeals Number:  09-05-00079-CV
      Trial Court Number:  B-173346

Style:      IN RE  HARROLD E. (GENE) WRIGHT

Dear Counsel:

      The Supreme Court of Texas  granted  Relator's  Emergency  Motion  for
Temporary Relief and issued the enclosed stay order in the  above-referenced
case.  The Court requests that real parties in interest file a  response  to
the petition for writ of mandamus as amended.  The response  is  due  to  be
filed in this office no later than 3:00 p.m., May  16,  2005.   PLEASE  NOTE
Tex. R. App. P. 9.2(b), does not apply.  There is no filing  fee  associated
with this requested response.
      The petition for writ of mandamus, as amended, remains pending  before
this Court.
                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Ms. Lolita Ramos  |